Case 5:21-cv-01936-JFL Document 1-1

GALFAND BERGER, LLP

BY: RICHARD M. JUREWICZ, ESQUIRE
PA Supreme Court ID # 39436

BY: BROOKE J. ELMI, ESQUIRE
PA Supreme Court ID #325999
Attorneys for Plaintiffs

1835 Market Street, Suite 2710
Philadelphia, PA 19103

Tel: (215) 665-1600

Fax: (215) 564-2262
rjurewicz@galfandberger.com
belmi@galfandberger.com

Filed 04/28/21 Page 1 of 23

 

 

NOTICE TO PLEAD

TO: All Defendants

You are hereby notified to file a written response to the
enclosed Complaint within twenty (20) days from the date of
service hereof or a judgment may be entered against you.

Rseah\snti,

Attorney for Plaintiffs

 

 

MICHELE SAUPPEE-SNYDER and
DONALD SNYDER (w/h)

3516 Arlington Street

Laureldale, PA 19605,

Plaintiffs

V.

PROXIMA, INC. d/b/a NICKA K NEW YORK
and d/b/a TYCHE

109-15 178" Street

Jamaica, NY 11433

and

KYCE INTERNATIONAL INC.
d/b/a BELL’ ANGELO

1594 Chelsea Falls Lane
Suwanee, Georgia 30024,

Defendants

 

THIS IS NOT AN ARBITRATION
CASE. AN ASSESSMENT OF DAMAGES
HEARING IS REQUIRED.

PENNSYLVANIA COURT OF
COMMON PLEAS,
PHILADELPHIA COUNTY
CIVIL TRIAL DIVISION

NO.

JURY TRIAL DEMANDED

Case ID: 210302975

 
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 2 of 23

CIVIL ACTION

NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the following pages,
you must take action within twenty (20) days after this Complaint and Notice are served, by entering a
written appearance personally or by an attorney and filing in writing with the Court your defenses or
objections to the claims set forth against you. You are warned that if you fail to do so the case may
proceed without you and a judgment may be entered against you by the Court without further notice for
any money claimed in the Complaint or for any other claim or relief requested by the Plaintiff. You may
lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER, OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER. IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT OFFER LEGAL SERVICES TO
ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

PHILADELPHIA BAR ASSOCIATION
Lawyer Referral and Information Service
1101 Market Street, 11th Floor
Philadelphia, Pennsylvania 19107
(215) 238-6333

"AVISO" PARA DEFENDER

USTED HA SIDO DEMANDADO EN LA CORTE. Si usted quiere defenderse de estas demandas
expuestas en las paginas siguientes, usted tiene veinte (20) dias de plazo de la demanda y notificacién para
asentar una comparecencia escrita en persona o por su abogado y archivar con la corte en forma escrita sus
defensas o sus objeciones a las demandas en contra de su persona. Sea avisado que si usted no se defiende,
la corte puede continuar la demanda en contra suya y puede otorgar una decision contra usted sin aviso 0
notificacién adicional por la cantidad de dinero de la demanda o por cualquier reclamacién hecha por el
demandante. Usted puede perder dinero, propiedad, u otros derechos importantes para usted.

USTED DEBE DE LLEVAR ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE. SI NO
TIENE ABOGADO VAYA EN PERSONA O LLAME POR TELEFONO A LA OFICINA CUYA
DIRECCION SE ENCUENTRA ESCRITO ABAJO PARA AVERIGUAR DONDE SE PUEDE
CONSEGUIR ASISTENCIA LEGAL. SI NO TIENE DINERO SUFICIENTE PARA PAGAR LOS
SERVICIOS DE UN ABOGADO, ES POSIBLE QUE ESTA OFICINA LE PUEDA PROVEER
INFORMACION SOBRE AGENCIAS QUE OFREZCAN SERVICIOS LEGALES SIN CARGO O A
COSTO REDUCIDO A PERSONAS QUE CUALIFIQUEN.

ASOCIACION DE LICENCIADOS DE FILADELFIA
Servicio De Referencia E Informacién Legal
1101 Market Street, 11th Floor
Philadelphia, Pennsylvania 19107
(215) 238-6333

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 3 of 23

CIVIL ACTION — COMPLAINT

1. Plaintiffs Michele Sauppee-Snyder and Donald Snyder, wife and husband, are
adult individuals and citizens of the Commonwealth of Pennsylvania, residing therein at
3516 Arlington Street, Laureldale, Pennsylvania 19605.

2. Defendant Proxima, Inc. d/b/a Nicka K New York and d/b/a Tyche (hereinafter,
“Proxima”) is a business corporation organized and existing according to the laws of a state
other than the Commonwealth of Pennsylvania, with its principal place of business located
at 109-15 178" Street, Jamaica, New York 11433.

3. Defendant KYCE International Inc. d/b/a Bell’ Angelo (hereinafter,

“Bell’ Angelo”) is a business corporation or similar business entity organized and existing
according to the laws of a state other than the Commonwealth of Pennsylvania, with a
principal place of business located at 1594 Chelsea Falls Lane, Suwanee, Georgia 30024.

4, At all relevant times, Defendant Proxima was in the business of designing,
manufacturing, marketing, distributing, and/or otherwise supplying various consumer and
cosmetic products, haircare products, hairstyling tools, and handheld electric hair dryers,
including Defendant Proxima’s Tyche Turbo Jet Ionic 3000 model hair dryer.

5. At all relevant times, Defendant Bell’ Angelo was in the business of selling,
advertising, marketing, distributing, packaging, and/or otherwise supplying various
consumer products, including Defendant Proxima’s “Tyche Turbo Jet Ionic 3000” model

hair dryer.

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 4 of 23

6. At all relevant times, Defendant Bell’ Angelo’s business included selling and
distributing consumer products, including Defendant Proxima’s “Tyche Turbo Jet Ionic
3000” model hair dryer, through an online seller “storefront” on Amazon.com under the
name Bell’ Angelo.

7. Defendant Proxima was also engaged in distributing, marketing, and selling its
products, including the Tyche Turbo Jet Ionic 3000 model hair dryer through various online
retail sales platforms.

8. At all relevant times, Defendant Proxima’s business also included selling and
supplying its products, including the Tyche Turbo Jet Ionic 3000 model hair dryer in direct
sales to consumers through its own online sales platform, nicka.com.

9. Based upon information and belief, at all relevant times, Defendant Proxima’s
business also included selling its products, including the Tyche Turbo Jet Ionic 3000 model

hair dryer, at “brick and mortar” retail stores, including Sears and Walmart.

10. Defendant Proxima is registered to do business in the Commonwealth of
Pennsylvania.
11. At all relevant times, Defendant Proxima had extensive, continuous, regular, and

systematic business contacts within the Commonwealth of Pennsylvania by regularly
marketing, advertising, distributing, and selling its products both directly to consumers and
through retailer stores located therein.

12. At all relevant times, Defendant Bell’ Angelo had extensive, continuous, regular,
and systematic business contacts within the Commonwealth of Pennsylvania by marketing,

advertising, distributing, and selling products to individuals located therein.

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 5 of 23

13. Venue in the instant matter is proper and appropriate in Philadelphia County as
Defendant Proxima and Defendant Bell’ Angelo, both individually and collectively,
regularly and continuously conduct substantial business activities within the County of
Philadelphia by marketing, advertising, and selling their products directly to consumers and
through retail stores and distributors located therein.

14. Based upon information and belief, at some time prior to July 19, 2020,
Defendant Proxima designed, manufactured, customized, assembled, sold, supplied, and
introduced into the stream of commerce a Tyche 3000 Ionic Turbo Hair Dryer (hereinafter,
“subject Tyche hair dryer”) with the expectation that it would be purchased by consumers
for personal use.

15. The subject hair dryer was sold and supplied by Defendant Proxima under its
registered trade mark/name “Tyche” (trademark serial number 78862065 and registration
number 3354094), which appeared on the subject hair dryer itself as well as the packaging,
product materials, and attachment parts supplied with the hair dryer.

16. Prior to July 19, 2020, Defendant Bell’ Angelo was engaged in the business of
selling, supplying, and distributing Defendant Proxima’s Tyche 3000 Ionic Turbo hair
dryers, including the subject Tyche hair dryer, through its online seller platform on
amazon.com.

17. On July 3, 2019, Plaintiff Michele Sauppee-Snyder purchased the subject Tyche
3000 Ionic Turbo Hair Dryer through Defendant Bell’ Angelo’s online seller account on
Amazon.com.

18. As sold and supplied to Plaintiff by Defendants Proxima and Bell’ Angelo, the

subject Tyche hair dryer was provided with three different hair dryer attachments,

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 6 of 23

consisting of two different style “pik” attachments (comb design) and one “nozzle” type
attachment.

19. On July 19, 2020, Plaintiff-Wife Michele Sauppee-Snyder was using the subject
Tyche hair dryer with the elongated “pik” comb-style attachment to dry her hair, when the
hair dryer suddenly ignited and began emitting flames from the area of the dryer nozzle,
setting fire to Plaintiff's hair and shirt and causing her to suffer the severe and painful burn
injuries described below.

20. As a direct, proximate, and factual result of the aforesaid defective, unsafe, and
unreasonably dangerous Tyche hair dryer and the negligence and wrongdoing of
Defendants, Plaintiff Michele Sauppee-Snyder suffered severe and painful injuries and
damages, including, but not limited to the following:

a. Physical injuries including but not limited to second degree partial thickness
burns to right ear, neck, right cheek, as well as other first degree and
indeterminate burns to other parts of the body including the face, ear, neck, head,
and chest;

b. Hospital, medical, and rehabilitative expenses;

c. Conscious physical pain and suffering;

d. Disfigurement, scarring, embarrassment, and humiliation;

e. Emotional suffering and mental anguish;

f. Loss of quality of life past, present, and future;

g. Loss of enjoyment of life’s pleasures past, present, and future.

21. At all times relevant hereto, Plaintiff-Wife was acting with due care for her

personal safety and wellbeing.

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 7 of 23

22. At all times relevant hereto, Defendants Proxima and Bell’ Angelo were acting
individually or by and through their agents, employees, servants, and/or representatives,
who themselves were acting within the course and scope of their agency and employment.

COUNT I - NEGLIGENCE
PLAINTIFF MICHELE SAUPPEE-SNYDER V. DEFENDANT PROXIMA INC,

23. Plaintiffs repeat and incorporate all preceding paragraphs as though fully set forth
herein at length.

24. Defendant Proxima designed, manufactured, distributed, and sold the subject
Tyche hair dryer, causing it to be placed into the stream of commerce to be purchased by
consumers for personal use.

25. At all times relevant hereto, Defendant Proxima, having undertaken to design,
manufacture, assemble, market, advertise, distribute, and sell the subject Tyche hair dryer,
had a duty to exercise ordinary care in the design, manufacture, testing, inspection,
assembly, marketing, distributing, and sale of the subject Tyche hair dryer such that it
would be reasonably safe for its intended uses and reasonably foreseeable uses.

26. Prior to supplying the subject hair dryer, Defendant Proxima knew that it should
never needlessly endanger users of the subject hair dryer.

27. Prior to supplying the subject hair dryer, Defendant Proxima knew that it had a
responsibility to ultimate users of the subject hair dryer to reduce or eliminate potential
hazards of the subject product to the greatest extent reasonably possible.

28. In manufacturing, selling, marketing, and supplying the subject hair dryer, .

Defendant Proxima knew that the subject hair dryer involved mechanical and electrical

Case ID: 210302975
Case 5:21-cv-01936-JFL Documenti1-1 Filed 04/28/21 Page 8 of 23

energy to generate heat, and that there existed a serious risk of severe bodily injury to users
in the event the subject hair dryer overheated or ignited.

29. At all relevant times, Defendant Proxima knew or should have known that it was
important to supply the subject hair dryer with proper and adequate safety controls and
mechanisms to prevent or reduce, to the greatest extent possible, the risk of burn injuries,
overheating and fire hazards associated with the subject hair dryer’s design to avoid causing
grave bodily harm to users such as Plaintiff.

30. Defendant Proxima knew or should have known that the subject Tyche hair dryer
posed an unreasonable risk of severe bodily injury to individuals Defendant Proxima
reasonably should have expected would be subjected to risk of injury by the foreseeable and
intended use of the product.

31. Prior to selling and supplying the subject Tyche hair dryer to Plaintiff, Defendant
Proxima knew or had reason to know that the subject Tyche hair dryer was subject to
overheating when used in its foreseeable and intended manner, and knew or should have
known the subject Tyche hair dryer posed an unreasonable risk of bodily harm to
consumers such as Plaintiff-Wife.

32. Defendant Proxima had no reason to believe that ultimate users of the subject
Tyche hair dryer, such as Plaintiff, would recognize the unreasonably dangerous condition
of the subject Tyche hair dryer as supplied by Defendant Proxima.

33. Notwithstanding same, Defendant Proxima supplied the subject hair dryer without
adequate or proper safety controls and/or design elements to protect users, including
Plaintiff, from serious burn injuries caused by the subject hair dryer’s design and intended

use.

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 9 of 23

34, The aforementioned injuries and damages suffered by Plaintiff Michele Sauppee-
Snyder, as set forth above, were directly and factually caused by Defendant Proxima’s
negligence, carelessness, wrongdoing, and disregard for the safety of others, which
included the following conduct, acts, and/or omissions:

a. Failure to exercise reasonable care in designing, manufacturing, marketing,
promoting, assembling, testing, distributing, selling, and/or otherwise supplying the
subject Tyche hair dryer, including its components and/or attachment parts;

b. Supplying the subject Tyche hair dryer in a defective and/or unreasonably
dangerous condition, due to the hazard(s) created by the subject Tyche hair dryer’s
design and consequent risk of serious bodily injury;

c. Designing, manufacturing, assembling, distributing, and/or otherwise supplying the
subject Tyche hair dryer in a defective and/or unreasonably dangerous condition;

d. Failure to exercise reasonable care in testing and inspecting the subject Tyche hair
dryer for safety prior to its sale;

e. Failure to incorporate proper and adequate safety features and/or design elements
in the design of the subject Tyche hair dryer to reduce, to the greatest extent
possible, the risk of burn/fire hazards posing risk of serious bodily injury to users;

f. Failure to exercise reasonable care in the selection of materials used in the design
of the subject Tyche hair dryer, including its components and/or attachment parts;

g. Failure to exercise reasonable care in designing and manufacturing the subject
product, including its component parts and dryer attachments;

h. Supplying the subject Tyche hair dryer in an unsafe condition in that it posed risk
of grave bodily injury outside of reasonable consumer expectations when used in a
foreseeable and intended manner;

i. Failure to exercise reasonable care in the sale, distribution, testing, and inspection
of the subject hair dryer to ensure that it would perform and function in an expected
and safe manner in its reasonably foreseeable and intended use;

j. Supplying the subject Tyche hair dryer without an adequate, proper, and
functioning thermal protection device to prevent the subject hair dryer from
overheating and/or igniting;

k. Supplying the subject Tyche hair dryer without adequate warnings and instructions
to protect users from serious bodily injury caused by hazards associated with the
design and intended use of the subject Tyche hair dryer;

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 10 of 23

1. Failure to properly and adequately evaluate and identify the hazards and risks of
injury associated with the foreseeable and intended uses of the subject hair dryer
prior to placing it on the market for sale to consumers;

m. Manufacturing, distributing, marketing, and supplying a hair dryer that was
dangerous and unsafe for its foreseeable and intended use(s);

n. Distributing, marketing, and supplying the subject Tyche hair dryer to be purchased
by consumers such as Plaintiff-Wife despite knowing that the model/type Tyche
Turbo Jet Ionic 3000 hair dryer was subject to overheating and/or igniting
presenting a grave risk of bodily harm to ultimate users of the product;

o. Failure to properly and effectively manage and oversee the supply chain for the
subject model hair dryer to protect consumers from injuries caused by unsafe and
defective products distributed by Defendant Proxima; and

p. Failure to exercise reasonable care to ensure that the subject hair dryer conformed
with its own internal quality standards and intended design.

35. As a result of the aforementioned carelessness and negligence of Defendant
Proxima, Plaintiff-Wife was caused to suffer the severe and painful injuries described herein.
36. In the alternative, the negligence, carelessness, and wrongdoing of Defendant
Proxima, as set forth above, substantially increased the risk that Plaintiff-Wife would be
caused to suffer the injuries and damages she did in fact suffer, as set forth above in detail.
WHEREFORE, Plaintiff Michele Sauppee-Snyder demands judgment be entered in her
favor and against Defendant Proxima Inc. for an amount in excess of the arbitration limits of this
Court, together with interest and costs of suit.

COUNT II - STRICT LIABILITY
PLAINTIFF MICHELE SAUPPEE-SNYDER V. DEFENDANT PROXIMA INC,

37. Plaintiff repeats and incorporates all of the preceding paragraphs as though fully

set forth herein at length.

10

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 11 of 23

38. Defendant Proxima sold and/or supplied the subject Tyche hair dryer, causing it to
be placed into the stream of commerce to be purchased by consumers such as Plaintiff for
personal use.

39. Based upon information and belief, Defendant Proxima also designed,
manufactured, and/or assembled the subject Tyche hair dryer.

40. In the alternative, Defendant Proxima distributed, sold, marketed, and/or otherwise
supplied the subject Tyche hair dryer bearing its “Tyche” registered trade name/trade mark
as if it were Defendant Proxima’s own product and Defendant Proxima is therefore subject
to the same liability as though it was the product manufacturer.

41. At all times relevant hereto, Defendant Proxima was regularly engaged in the
business of designing, manufacturing, selling, distributing, and/or introducing into the stream
of commerce electric hair styling tools and handheld electric hair dryers, including the subject
model Tyche 3000 Ionic Turbo Hair Dryer.

42. Defendant Proxima was and is a supplier of the subject Tyche hair dryer within the
meaning of Section 402A of the Restatement (Second) of Torts and Pennsylvania products
liability law.

43. As the entity responsible for manufacturing, distributing and/or supplying the
subject Tyche hair dryer involved in Plaintiff's accident, Defendant Proxima is strictly liable
to Plaintiff for all injuries and damages caused by the dangerous and defective Tyche hair
dryer.

44. The subject Tyche hair dryer was in substantially the same condition on the date of

Plaintiff's accident as it was when it left Defendant Proxima’s custody and control.

11

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 12 of 23

45. The subject Tyche hair dryer was defective and unsafe for its reasonably
foreseeable uses at the time it left the control of Defendant Proxima in that it subjected
Plaintiff to serious injuries when used in an intended and foreseeable manner.

46. The subject Tyche hair dryer was defective as supplied by Defendant Proxima
because it functioned and performed in an unsafe and unexpected manner outside the
reasonable expectations of an ordinary consumer when used in a foreseeable and intended
manner.

47. As sold and supplied by Defendant Proxima, the subject Tyche hair dryer featured
a defective and unreasonably dangerous design relative to consumer expectations.

48. As sold and/or supplied by Defendant Proxima, the design of the subject Tyche hair
dryer was defective, dangerous, and unsafe, in that a reasonable consumer would conclude
that the probability and seriousness of the harm posed by the design of the subject Tyche hair
dryer outweighed the burden of providing available precautions.

49. As sold and supplied by Defendant Proxima, the subject Tyche hair dryer featured
a defective design in that there existed economically and technically feasible safe alternative
design(s) that would have eliminated or substantially reduced the foreseeable risk of serious
bodily harm.

50. As manufactured, sold, and supplied by Defendant Proxima, the subject Tyche hair
dryer was defective, unsafe, and dangerous to ultimate users, including Plaintiff, because it
lacked adequate safety components and design elements, including warnings and/or
instructions, necessary to protect the user from serious burn injuries.

51. The defective design and/or unreasonably dangerous condition of the subject Tyche

hair dryer was a factual cause of Plaintiff's accident, injuries, and damages described herein.

12

Case ID: 210302975
Case 5:21-cv-01936-JFL Document1-1 Filed 04/28/21 Page 13 of 23

52. Alternatively, the defective design and unreasonably dangerous condition of the
subject Tyche hair dryer, as supplied by Defendant Proxima, substantially increased the risk
that Plaintiff would suffer the injuries and damages she in fact suffered.

53. Alternatively, Plaintiffs aver that the subject Tyche hair dryer ignited due to
malfunction of the product that caused Plaintiff's injuries and damages described herein.

WHEREFORE, Plaintiff demands Judgment against Defendant Proxima Inc. for a sum in

excess of the arbitration limits of this Court, together with interest and costs.

COUNT II - NEGLIGENCE
PLAINTIFF MICHELE SAUPPEE-SNYDER V. DEFENDANT KYCE
INTERNATIONAL INC.

54. Plaintiff repeats and incorporates all of the preceding paragraphs as though fully
set forth herein at length.

55. Defendant Bell’ Angelo sold the subject Tyche hair dryer, causing it to be placed
into the stream of commerce to be purchased by consumers for personal use.

56. At all times relevant hereto, Defendant Bell’ Angelo, having undertaken to market,
advertise, and sell the subject Tyche hair dryer to consumers such as Plaintiff, had a duty to
exercise ordinary and reasonable care in supplying, marketing, distributing, and selling the
subject Tyche hair dryer such that it would be reasonably safe for consumers.

57. Prior to supplying the subject hair dryer, Defendant Bell’ Angelo knew that it
should never needlessly endanger users of the subject Tyche hair dryer.

38. Prior to supplying the subject hair dryer, Defendant Bell’ Angelo knew that, in
selling and supplying the subject hair dryer, it had a responsibility to supply a reasonably
safe product to avoid causing serious injury to ultimate users of the subject Tyche hair
dryer.

13

Case ID: 210302975
Case 5:21-cv-01936-JFL Document1-1 Filed 04/28/21 Page 14 of 23

59. Prior to and at the time Defendant Bell’ Angelo sold and supplied the subject
Tyche hair dryer, Defendant Bell’ Angelo knew that the subject Tyche hair dryer involved
mechanical and electrical energy to generate heat, and that there existed a serious risk of
severe bodily injury to users in the event the subject hair dryer overheated or ignited.

60. At all relevant times, Defendant Bell’ Angelo knew or should have known that it
was important to provide proper and adequate safety controls and mechanisms to prevent or
reduce, to the greatest extent possible, the risk of burn and/or fire hazards associated with
the subject Tyche hair dryer’s design to avoid causing grave bodily harm to users.

61. Prior to selling and supplying the subject Tyche hair dryer to Plaintiff, Defendant
Bell’ Angelo knew or should have known that the subject Tyche hair dryer posed an
unreasonable risk of severe bodily injury to individuals such as Plaintiff whom Defendant
Bell’ Angelo reasonably should have expected would be subjected to risk of injury by the
foreseeable and intended use of the product.

62. Prior to selling and supplying the subject Tyche hair dryer to Plaintiff, Defendant
Bell’ Angelo knew or had reason to know that the subject Tyche hair dryer was subject to
overheating when used in its foreseeable and intended manner, and knew or should have
known the subject Tyche hair dryer was unreasonably dangerous to consumers such as
Plaintiff- Wife.

63. Notwithstanding same, Defendant Bell’ Angelo supplied the subject hair dryer in
an unreasonably dangerous condition which caused Plaintiff's severe and painful burn
injuries described herein.

64, The aforementioned injuries and damages suffered by Plaintiff Michele Sauppee-

Snyder, as set forth above, were directly and factually caused by Defendant Bell’ Angelo’s

14

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 15 of 23

negligence, carelessness, wrongdoing, and disregard for the safety of others, which
included the following conduct, acts, and/or omissions:

a. Failure to exercise reasonable care in marketing, promoting, assembling, testing,
distributing, selling, and/or otherwise supplying the subject Tyche hair dryer;

b. Supplying the subject Tyche hair dryer in a defective and/or unreasonably
dangerous condition, due to the hazard(s) created by the subject Tyche hair dryer’s
design and consequent risk of serious bodily injury;

c. Assembling, distributing, selling, and/or otherwise supplying the subject Tyche hair
dryer in a defective and/or unreasonably dangerous condition;

d. Failure to exercise reasonable care in testing and inspecting the subject Tyche hair
dryer for safety prior to its sale;

e. Failure to incorporate proper and adequate safety features and/or design elements
in the sale and supply of the subject Tyche hair dryer so as to reduce, to the greatest
extent possible, the risk of burn/fire hazards posing risk of serious bodily injury to
users;

f. Failure to exercise reasonable care to ensure the subject Tyche hair dryer was
reasonably safe for use by consumers prior to selling and supplying the subject
Tyche hair dryer to Plaintiff- Wife;

g. Failure to exercise reasonable care in selling and supplying the subject Tyche hair
dryer, including its component parts and dryer attachments;

h. Supplying the subject Tyche hair dryer in an unsafe condition in that it posed risk
of grave bodily injury outside of reasonable consumer expectations when being
used in a foreseeable and intended manner;

i. Failure to exercise reasonable care in the sale, distribution, testing, and inspection
of the subject hair dryer to ensure that it would perform and function in an expected
and safe manner in its reasonably foreseeable and intended use;

j. Supplying the subject Tyche hair dryer without an adequate, proper, and
functioning thermal protection device to prevent the subject hair dryer from
overheating and/or igniting;

k. Supplying the subject Tyche hair dryer without adequate warnings and instructions
to protect users from serious bodily injury;

1. Failure to properly and adequately evaluate and identify the hazards and risks of
injury associated with the foreseeable and intended uses of the subject hair dryer
prior to placing it on the market for sale to consumers;

15

Case ID: 210302975
Case 5:21-cv-01936-JFL Document1-1 Filed 04/28/21 Page 16 of 23

m. Distributing, marketing, and-supplying a hair dryer that was dangerous and unsafe
for its foreseeable and intended use;

n. Selling and supplying the subject Tyche hair dryer to Plaintiff despite knowing that
the model/type Tyche Turbo Jet Ionic 3000 hair dryer was subject to overheating
and/or igniting presenting a grave risk of bodily harm to users of the product;

o. Failure to properly and effectively manage and oversee the supply chain for the
subject model Tyche hair dryer to protect consumers from injuries caused by unsafe
and defective products distributed by Defendant Bell’ Angelo; and

p. Failure to exercise reasonable care to ensure that the subject hair dryer conformed
with its own internal quality standards and intended design.

65. As a result of the aforementioned carelessness and negligence of Defendant
Bell’ Angelo, Plaintiff was caused to suffer the severe and painful injuries described herein.
66. In the alternative, the negligence, carelessness, and wrongdoing of Defendant
Bell’ Angelo, as set forth above, substantially increased the risk that Plaintiff would be caused
to suffer the injuries and damages she did in fact suffer, as set forth above in detail.
WHEREFORE, Plaintiff demands Judgment against Defendant Kyce International Inc.
d/b/a Bell’Angelo for an amount in excess of the arbitration limits of this Court, together with

interest and costs of suit.

COUNT IV-—STRICT LIABILITY
PLAINTIFF MICHELE SAUPPEE-SNYDER V. DEFENDANT KYCE
INTERNATIONAL INC.

 

67. Plaintiff repeats and incorporates all of the preceding paragraphs as though fully
set forth herein at length.

68. Defendant Bell’ Angelo sold and/or supplied the subject Tyche hair dryer, causing
it to be placed into the stream of commerce to be purchased by consumers such as Plaintiff

for personal use.

16

Case ID: 210302975
Case 5:21-cv-01936-JFL Document1-1 Filed 04/28/21 Page 17 of 23

69. At all times relevant hereto, Defendant Bell’ Angelo was regularly engaged in the
business of selling and distributing handheld electric hair dryers, including the subject model
Tyche 3000 Ionic Turbo Hair Dryer manufactured and produced by Defendant Proxima.

70. Defendant Bell’ Angelo was and is a supplier of the subject hair dryer within the
meaning of Section 402A of the Restatement (Second) of Torts and Pennsylvania products
liability law.

71. As the entity responsible for supplying the subject Tyche hair dryer involved in
Plaintiff’s accident, Defendant Bell’ Angelo is strictly liable to Plaintiff for all injuries and
damages caused by the dangerous and defective Tyche hair dryer.

72. The subject Tyche hair dryer was in substantially the same condition on the date of
Plaintiff’s accident as it was when it left Defendant Bell’ Angelo’s custody and control.

73. The subject Tyche hair dryer was defective and unsafe for its reasonably
foreseeable uses at the time it left the control of Defendant Bell’ Angelo in that it subjected
Plaintiff to serious injuries when used in an intended and foreseeable manner.

74. The subject Tyche hair dryer was defective as supplied by Defendant Bell’ Angelo
because it functioned and performed in an unsafe and unexpected manner outside the
reasonable expectations of an ordinary consumer when used in a foreseeable and intended
manner.

75. As sold and supplied by Defendant Bell’Angelo, the subject Tyche hair dryer
featured a defective and unreasonably dangerous design relative to consumer expectations.

76. As sold and/or supplied by Defendant Bell’ Angelo, the design of the subject Tyche

hair dryer was defective, dangerous, and unsafe, in that a reasonable consumer would

17

Case ID: 210302975
Case 5:21-cv-01936-JFL Document1-1 Filed 04/28/21 Page 18 of 23

conclude that the probability and seriousness of the harm posed by the design of the subject
Tyche hair dryer outweighed the burden of providing available precautions.

77. As sold and supplied by Defendant Bell’Angelo, the subject Tyche hair dryer
featured a defective design in that there existed economically and technically feasible safe
alternative design(s) that would have eliminated or substantially reduced the foreseeable risk
of serious bodily harm.

78. As sold by Defendant Bell’ Angelo, the subject Tyche hair dryer was defective,
unsafe, and dangerous to ultimate users, including Plaintiff, because it lacked adequate safety
components and design elements, including warnings and/or instructions, necessary to
protect the user from serious burn injuries.

79. The defective design and/or unreasonably dangerous condition of the subject Tyche
hair dryer was a factual cause of Plaintiffs accident, injuries, and damages described herein.

80. Alternatively, Plaintiffs aver that the subject Tyche hair dryer ignited due to
malfunction of the product that caused Plaintiffs accident, injuries, and damages described
herein.

81. Alternatively, the defective design and/or unreasonably dangerous condition of the
subject Tyche hair dryer, as supplied by Defendant Bell’ Angelo, substantially increased the
risk that Plaintiff would suffer the injuries and damages she in fact suffered.

WHEREFORE, Plaintiff demands Judgment against Defendant Kyce International Inc.
d/b/a Bell’Angelo for an amount in excess of the arbitration limits of this Court, together with

interest and costs of suit.

18

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 19 of 23

COUNT V— BREACH OF WARRANTIES
PLAINTIFF MICHELE SAUPPEE-SNYDER V. DEFENDANTS PROXIMA INC, and
KYCE INTERNATIONAL INC.

82. Plaintiffs repeat and incorporate all of the preceding paragraphs as though fully set
forth herein at length.

83. In manufacturing, distributing, selling, supplying and/or otherwise placing the
subject Tyche hair dryer into the stream of commerce to be purchased by consumers such as
Plaintiff, Defendant Proxima and Defendant Bell’Angelo, individually and collectively,
expressly and/or impliedly warranted that the subject Tyche hair dryer was merchantable, fit,
and safe for the ordinary and particular purposes for which it was supplied, and that it was
free from defects.

84. Prior to and at the time of the sale of the subject Tyche hair dryer, Defendant
Proxima and Defendant Bell’Angelo, individually and collectively, expressly represented
warranties that the subject Tyche hair dryer was effective, proper, fit, and safe for its intended
use and of merchantable quality.

85. Prior to and at the time of the sale of the subject Tyche hair dryer, Defendant
Proxima and Defendant Bell’ Angelo, individually and collectively, made implied warranties
that the subject Tyche hair dryer was reasonably fit for the purposes for which it was sold
and that it was of merchantable quality.

86. The aforementioned representations and warranties set forth in the preceding
paragraphs formed the basis of the bargain for the sale of the subject Tyche hair dryer and
were relied upon by Plaintiff in purchasing the subject Tyche hair dryer.

87. In truth and in fact, the above representations of Defendants regarding the subject

Tyche hair dryer were false.

19

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 20 of 23

88. Defendant Proxima breached express and implied warranties in that the subject
Tyche hair dryer was not fit and safe for the ordinary or particular purposes for which it was
supplied, was not in merchantable condition, and was defective, and these breaches were a
proximate cause of Plaintiffs’ injuries and resulting damages.

89. Defendant Bell’ Angelo breached express and implied warranties in that the subject
Tyche hair dryer was not fit and safe for the ordinary or particular purposes for which it was
supplied, was not in merchantable condition, and was defective, and these breaches were a
proximate cause of Plaintiffs’ injuries and resulting damages.

90. In the alternative, the aforementioned breaches of warranties by Defendant Proxima
and Defendant Bell’ Angelo substantially increased the risk that Plaintiffs would be caused to
suffer the injuries and damages they did in fact suffer, as set forth in detail above.

WHEREFORE, Plaintiffs demand judgment be entered in their favor and against
Defendants Proxima, Inc. and Kyce International Inc., jointly and severally, for an amount in
excess of the arbitration limits of this Court, together interest and costs of suit.

COUNT VI-LOSS OF CONSORTIUM
PLAINTIFF DONALD SNYDER V. DEFENDANTS PROXIMA, INC. and KYCE
INTERNATIONAL INC.

91. Plaintiffs incorporate all of the preceding paragraphs as though fully set forth herein
at length.

92. On July 19, 2020, Plaintiff Michele Sauppee-Snyder was married to Plaintiff-
Husband Donald Snyder.

93. As a direct result of the negligence, carelessness, and wrongdoing of all Defendants
and the defective and unsafe condition of the subject Tyche hair dryer, as supplied by

Defendants, Plaintiff-Husband Donald Snyder suffered the following damages and losses:

20

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 21 of 23

a. Loss of services, society, and conjugal fellowship of Plaintiff-Wife Michele

Sauppee-Snyder.

WHEREFORE, Plaintiff-Husband Donald Snyder demands judgment against Defendants

Proxima, Inc. and Kyce International Inc., jointly and severally, for all damages available under

law, in an amount in excess of the arbitration limits of this Court, together with interest and costs

of suit.

DATED: March 30. 2021

 

BY:

21

Respectfully submitted,

GALFAND BERGER, LLP

“Reams,

RICHARD M. JUREWICZ, ESQUIRE
PA Attorney ID No. 39436
BROOKE J. ELMI, ESQUIRE
PA Attorney ID No. 325999

1835 Market Street, Suite 2710
Philadelphia, Pennsylvania 19103
Tel: (215) 665-1600

Fax: (215) 564-2262
rjurewicz(@galfandberger.com
belmi@galfandberger.com
Attorneys for Plaintiffs

 

 

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 22 of 23

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Case Records Public Access
Policy of the Unified Judicial System of Pennsylvania that require filing confidential information

and documents differently than non-confidential information and documents.

GALFAND BERGER LLP

BY:

 

RICHARD M. JUREWICZ, ESQUIRE
Attorney ID No. 39436

BROOKE J. ELMI, ESQUIRE
Attorney ID No. 325999

1835 Market Street, Suite 2710
Philadelphia, PA 19103

Tel: (215) 665-1600
rjurewicz(@galfandberger.com
belmi(@galfandberger.com

Attorneys for Plaintiff

 

Date: 03/30/2021

2a

Case ID: 210302975
Case 5:21-cv-01936-JFL Document 1-1 Filed 04/28/21 Page 23 of 23

VERIFICATION

We hereby affirm that the following facts are correct:

We are the Plaintiffs in the foregoing action and the attached Pleading is based upon
information which we have furnished to counsel and information which has been gathered by my
counsel in preparation of this lawsuit. The language of the Pleading is that of counsel and not mine.
We have read the Pleading and to the extent that the Pleading is based upon information which we
have given to counsel, it is true and correct to the best of our knowledge, information and belief.
To the extent that the content of the Pleading is that of counsel, we have relied upon counsel in
making this Verification. We hereby acknowledge that the facts set forth in the aforesaid Pleading
are made subject to the penalties of 18 Pa. C.S. §4904 relating to unsworn falsification to

authorities.

" MICHELE SAUPPBE-SNYDER

 

 

 

 

Date 7-H .

 

 

Case ID: 210302975
